United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-4162
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Arkansas.
Delmar Phillips,                        *
                                        *      [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: November 21, 2007
                                Filed: November 29, 2007
                                 ___________

Before WOLLMAN, COLLOTON, and BENTON, Circuit Judges.
                        ___________

PER CURIAM.

      Delmar Phillips conditionally pleaded guilty to possessing more than 50 grams
of actual methamphetamine with intent to distribute, in violation of 21 U.S.C.
§ 841(a)(1). The district court1 sentenced him to 120 months in prison, the statutory
minimum, and 5 years of supervised release. On appeal, his counsel has filed a brief
under Anders v. California, 386 U.S. 738 (1967), and has moved to withdraw. For the
reasons discussed below, we affirm, and we grant counsel’s withdrawal motion.



      1
        The Honorable Robert T. Dawson, United States District Judge for the Western
District of Arkansas.
       First, law enforcement officers’ knowledge from a records check that Phillips
was driving with a suspended license gave them probable cause to arrest him. The
arrest, in turn, gave the officers authority to conduct a search of Phillips’s person
incident to the arrest. Thus, the district court correctly denied his motion to suppress
the drugs seized from his person. See United States v. Jones, 479 F.3d 975, 978 (8th
Cir. 2007). Second, the district court lacked authority to sentence Phillips below the
10-year statutory minimum. See United States v. Gregg, 451 F.3d 930, 937 (8th Cir.
2006); United States v. Chacon, 330 F.3d 1065, 1066 (8th Cir. 2003).

       Finally, having found no nonfrivolous issues after reviewing the record
independently under Penson v. Ohio, 488 U.S. 75 (1988), we affirm the judgment of
the district court and grant counsel’s motion to withdraw.
                         ______________________________




                                          -2-